Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 was filed after the mailing date of the Non-Final Rejection on 04 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 36 is objected to because of the following informalities:  
In line 9 of claim 36, “form” should be changed to “forms”.
In line 10 of claim 36, “form” should be changed to “forms”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 – 6, 13, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "the interior or exterior" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the interior or exterior" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interior or exterior" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the floor element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the floor element" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the floor” and "the floor element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the first sidewall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the second sidewall” in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 - 11, 14, 28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt (US 4,940,360) in view of Nakagawa (JP 2012007410), Ungerleider et al. (US 2004/0050100), and Swarny (US 2013/0343822).
Regarding claim 28, Weholt discloses a tunnel profile element for installation in raw tunnels, the tunnel profile element comprising: a plurality of foam panels (12, 14); at least one sidewall element (wall panel 12) and a roof element (arch panel 14) of the tunnel profile element; the foam panels (core 18) are held together by a surface layer (skin 16) on all exposed surfaces of the foam panels forming at least the floor element, the at least one sidewall element, and the roof element (Figs. 1 - 3; col. 2, line 35 - col. 3, line 5). Weholt fails to disclose at least one floor element; foam glass and an unbroken surface layer of polyurea applied to all exposed surfaces of the foam glass panels. Nakagawa teaches a tunnel profile element (tunnel structure 1) having at least one floor element (floor wall 1c), wherein the roof element, the at least one sidewall element, and the at least one floor element are formed as a unitary structure (Figs. 1, 2, and 5; abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with at least one tunnel floor element as taught by Nakagawa to increase the structural strength of the tunnel profile element. Nakagawa fails to teach foam glass and an unbroken surface layer of polyurea applied to all exposed surfaces. Ungerleider teaches glass foam (abstract; paragraphs 0005 
Regarding claim 2, Weholt fails to disclose at least one airing channel element adjacent the roof element. Nakagawa teaches at least one airing channel element (7) adjacent the roof element (1a) (Fig. 5(a); abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one airing channel element as taught by Nakagawa to prevent damage to the top of the rectangular tunnel element and to provide a space in the tunnel through which air flows, equipment can be positioned, and personnel can travel. Nakagawa fails to teach foam glass panels. It would have been obvious to have formed the at least one airing channel element as taught by Nakagawa with the foam glass panels as disclosed above so that the entire tunnel profile element is composed of the same foam glass panel material, thus providing a uniform amount of structural strength and stability throughout the entire tunnel profile element.
Regarding claim 8, Weholt further discloses the roof element comprises a curved roof element formed from a plurality of smaller panels (14) (Figs. 1 and 2).

Regarding claim 10, Weholt in view of Nakagawa, Ungerleider et al., and Swarny discloses all of the claim limitations except the weight of the tunnel profile element is about 30 kg/m2. Examiner takes the position that the weight of the tunnel profile element lacks criticality in the claims and is a design consideration within the skill of the art.
Regarding claim 11, Weholt fails to disclose a thickness of each of the plurality of foam panels is about 10 cm. Swarny teaches a thickness of a foam panel is about 10 cm (100 - 6000 mils) (paragraph 0016). Examiner notes that the range of thickness as taught by Swarny overlaps the claimed range of thickness of about 10 cm and, therefore, Swarny teaches a thickness of about 10 cm. Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ679 (CCPA 1968).
Regarding claim 14, Weholt fails to disclose additional support elements resting on the floor of the raw tunnel is supporting the floor element. Nakagawa teaches additional support elements (3 unlabeled elements located below the floor wall) (Figs. 1, 2, and 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with additional support elements as taught by Nakagawa to increase the structural strength of the tunnel profile element.
.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 28 above, and further in view of Kennedy et al. (US 2006/0172683).
Regarding claim 3, Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except at least one infrastructure foam glass panel; and an infrastructure element comprising an escape-route tunnel element arranged adjacent to the at least one sidewall element of the tunnel profile element. Kennedy teaches an escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) arranged adjacent to the at least one sidewall element (21) of the tunnel profile element (Figs. 1 - 4; paragraphs 0023 - 0026). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the escape-route tunnel element as taught by Kennedy to control the flow of air through the tunnel. Kennedy teaches the tunnel profile element and the escape-route tunnel elements are composed of the same material, but fails to teach foam glass panels. It would have been 
Regarding claim 4, Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except a roof element of the escape-route tunnel element is inclined downwards relative to the at least one sidewall element of the tunnel profile element. Kennedy teaches a roof element of the escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) is inclined downwards relative to the at least one sidewall element (21) of the tunnel profile element (Figs. 1 -4; paragraphs 0023 - 0026). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the escape-route tunnel element as taught by Kennedy to control the flow of air through the tunnel.
Regarding claim 5, Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except the escape-route tunnel element comprises at least one service channel element constituted by additional polyurea sprayed foam glass panels. Kennedy teaches the escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) comprises at least one service channel element constituted by additional panels (panels 25) (Fig. 4; paragraph 0026). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the additional service channel elements as taught by Kennedy so that the length of the tunnel profile element can be extended over the entire length of the tunnel. Kennedy teaches the tunnel profile element and the escape-route tunnel elements are composed of the same material, but fails to teach foam glass panels. It would have been obvious to have formed the additional service channel elements as taught by .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 28 above, and further in view of Santos (US 2011/0103893). Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except at least one channel element arranged adjacent to at least one of the floor element, the at least one sidewall element, or the roof element. Santos teaches at least one channel element (galleries 4, 5, 6) adjacent to at least one of the floor element, the respective sidewall elements, or the roof element (Figs. 1-4; paragraphs 0008, 0009, and 0017 - 0019) to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one channel element as taught by Santos to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 28 above, and further in view of Cheng et al. (CN 105840210). Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except the floor element comprises a fluid drainage opening. Cheng teaches a floor element (31) is arranged with a fluid drainage opening (inspection wells, not shown) (Figs. 2 and 3; pages 2 - 4 of the attached translation of the description) to overcome the intrusion of groundwater into the tunnel. It would have been considered obvious to one of ordinary skill in the art, prior to the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 28 above, and further in view of FitzSimons (US 4,558,969). Weholt in view of Nakagawa, Underleider, and Swarny discloses all of the claim limitations except additional reinforcement rods included in the at least one floor element. FitzSimons teaches reinforcement rods (bars 30 and 32) included in the at least one floor element (foundation F) (Fig. 3; col. 3, lines 45 -48) so that cracks in the foundation do not enlarge to a size which may cause the foundation to fail. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the reinforcement rods as taught by FitzSimons so that cracks in the floor do not enlarge to a size which may cause the floor to fail.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 28 above, and further in view of Loncaric (US 2009/0126479).  Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except LED lights are arranged in at least one of the first sidewall element, the second sidewall element, or the roof element. Loncaric teaches LED lights (indicator 1 including LED lights 55) arranged in at least one of the first sidewall element, the second sidewall element, or the roof element of a tunnel liner (settable material 45) (Figs. 12 and 16; abstract; paragraphs 0169) to indicate the thickness of the liner. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the LED lights as taught by Loncaric to indicate the thickness of the liner.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 28 above, and further in view of Chen (CN 1873297).
Regarding claim 17, Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except LED lights are arranged in at least one of the first sidewall element, the second sidewall element, or the roof element. Chen teaches LED lights arranged in at least one of the first sidewall element (wall), the second sidewall element (wall), or the roof element (top) of a tunnel (abstract) to provide a light source illumination device that can produce either a single color or a mixed variable color. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the LED lights as taught by Chen to provide a light source illumination device that can produce either a single color or a mixed variable color.
Regarding claim 19, Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except the LED lights are configured to change color on a regular basis or in accordance with an externally submitted command. Chen teaches LED lights are configured to change color on a regular basis or in accordance with an externally submitted command (abstract) to provide a light source illumination device for an underground tunnel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the LED lights as taught by Chen to provide a light source illumination device for an underground tunnel.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Swarny.  Weholt discloses a tunnel profile element for installation in raw tunnels, .

Claims 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Swarny as applied to claim 29 above, and further in view of Nakagawa (JP 2012007410).  
Regarding claim 30, Weholt in view of Ungerleider and Swarny discloses all of the claim limitations except a floor element mated with a second end of the first sidewall element and a second end of the second sidewall element.  Nakagawa teaches a tunnel profile element (tunnel structure 1) 
Regarding claims 32 and 34, Weholt fails to disclose an infrastructure element comprising an airing channel element adjacent the roof element. Nakagawa teaches an airing channel element (7) adjacent the roof element (1a) (Fig. 5(a); abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the airing channel element as taught by Nakagawa to prevent damage to the top of the rectangular tunnel element and to provide a space in the tunnel through which air flows, equipment can be positioned, and personnel can travel. Nakagawa fails to teach foam glass panels. It would have been obvious to have formed the at least one airing channel element as taught by Nakagawa with the foam glass panels as disclosed above so that the entire tunnel profile element is composed of the same foam glass panel material, thus providing a uniform amount of structural strength and stability throughout the entire tunnel profile element.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Swarny as applied to claim 29 above, and further in view of Kennedy et al.  Weholt in view of Ungerleider and Swarny discloses all of the claim limitations except an escape-route tunnel element arranged adjacent to the first sidewall element or the second sidewall element. Kennedy teaches the escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) arranged adjacent to the first sidewall element or the second sidewall element (Fig. 4; paragraph 0026). It would have been considered obvious to one of ordinary skill in the art, prior to the effective . 

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Swarny as applied to claim 29 above, and further in view of Santos. Weholt in view of Ungerleider and Swarny discloses all of the claim limitations except at least one channel element arranged adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element. Santos teaches at least one channel element (galleries 4, 5, 6) adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element (Figs. 1-4; paragraphs 0008, 0009, and 0017 - 0019) to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one channel element as taught by Santos to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Swarny as applied to claim 36 above, and further in view of Santos. Weholt in view of Nakagawa, Ungerleider, and Swarny discloses all of the claim limitations except at least one channel element arranged adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element. Santos teaches at least one channel element (galleries 4, 5, 6) adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element (Figs. 1-4; paragraphs 0008, 0009, and 0017 - 0019) to provide two provide three isolated and .
Allowable Subject Matter
Claims 7, 12, and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to teach or suggest at least “an unbroken layer of polyurea applied to all exposed surfaces of the foam glass panels forming at least the floor element, the at least one sidewall element, and the roof element”.  Examiner replies that Weholt teaches an unbroken layer (metal skin 16) applied to all exposed surfaces of the foam panels (12, 14) (Figs. 1 and 3; col. 2, lines 43 - 45).  Swarny teaches an unbroken surface layer of polyurea applied to all exposed surfaces of a mine or tunnel, the unbroken surface layer covering a foam panel (Figs. 1 - 3; abstract; paragraphs 0011 and 0031) to provide a tunnel profile element that cures rapidly, is light weight, and flexes if the adjacent ground moves. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the unbroken surface layer covering as taught by Swarny for the surface layer covering as disclosed above to provide a tunnel profile element that cures rapidly, is light weight, and flexes if the adjacent ground moves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/10/2021